DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1. 	A telephone call was made to Eric Blank on 9-13-21 to request an oral election to a restriction requirement, which resulted in an election of an electronics package (EP)  claims 1-22, without traverse.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
|.	 Claims 1-22, drawn to an EP, classified in class: H01L23/28
Il. 	Claims 23-25, drawn to a method of forming an EP, classified in class:
H01L21/56 
The inventions are independent or distinct, each from the other because: Inventions | and Il are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case unpatentability of Group | invention would not necessarily imply unpatentability of the process of the group Il invention, since the device of group | invention could be made by the processes different from those of group II invention. For example, forming the EP without forming any fiducials on the package substrate. 


(a) the inventions have acquired a separate status in the art in view of their different classification (for example, the EP having a molded structure and a method of processing a mold layer respectively);
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention may not be applicable to another invention; and/or 
e) the inventions may raise different non-prior art issues under 35 U.S.C. 112, first and second paragraphs. 
In this case, for at least the reason [see (a) and (c) above] that the examination and search of a plurality of separate and distinct inventions does create a serious burden on the examiner. Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (87 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre- AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and 
all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention 
must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in 
Claim Objections
2.	Claim 8 is objected to because of the following informalities:  
A.	Limitations “claim 8” as recited in claim 8, line 1, should read “claim 1”.
Appropriate correction is suggested. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
A.	Claim 13 recites the limitation "the fiducial" in line 1.  
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 5-10, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Jang et al., (US Pat. 9029998, hereinafter Jang).

Regarding claim 1, Jang discloses an electronics package (EP), comprising:
a package substrate (10 in Fig. 2; col. 5, line 38); 
a die (chip 20 in Fig. 2; col. 5, line 61) on the package substrate; 
a mold layer/ML (26 in Fig. 2; col. 6, line 11) over the package substrate; 
through-mold interconnects/TMI (see through-mold via connection terminals 28 in Fig. 2; col. 5, line 23) through the ML; and 
a plurality of openings into the ML, the openings in a form of via holes/trenches (see via/trench holes into 26 having 28 therein and 30, 32 into 26 in Fig. 2; col. 5, line 23, col. 6, lines 25-27) including a trench (for example, see 30 in Fig. 2; col. 6, line 26), wherein the trench extends at least partially into the ML                
(Fig. 1A-2).

Regarding claims 5-7 respectively, Jang discloses the entire claimed structure as applied to claim 1 above, including:
the trench extends from an edge of the ML towards the die (see 32 in Fig. 1A-B); 
the trench extends from the edge of the ML past a plurality of rows of TMIs (see 32 and 28 respectively in Fig. 1A-B); and
the trench is positioned between the die and a plurality of TMIs (see 30 in Fig. 2). 

Regarding claim 8, Jang discloses the entire claimed structure as applied to claim 1 above, including a second trench positioned between the TMIs and edges of the SP  (for example, see one of 32 in Fig. 2).

Regarding claim 9, Jang discloses the entire claimed structure as applied to claim 1 above, including the trench having non-vertical sidewalls (see 30 in Fig. 2).
. 
Claim Rejections - 35 USC § 103
6	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., (US Pat. 9029998, hereinafter Jang) in view of Huemoeller et al., (US Pat. 7977163, hereinafter Huemoeller).

Regarding claim 2, Jang teaches substantially the entire claimed structure as applied to claim 1 above, except a fiducial on the package substrate.

	Jang and Huemoeller are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jang, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a fiducial on the package substrate, as taught by Huemoeller, so that the alignment, mounting of electronic components and the reliability can be improved in Jang’s EP.

8.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., (US Pat. 9029998, hereinafter Jang). 

Regarding claims 11-12 respectively, Jang discloses the entire claimed structure as applied to claim 1 above, including:
an interposer/substrate over the ML, wherein the interposer is electrically coupled to the TMIs (see 60 and via connection terminals 28 respectively in Fig. 2; col. 7, line 16); and 
an underfill material between the ML and the interposer (see thermal grease 44 in Fig. 2; col. 8, lines 13-16).

	Jang further teaches connection terminals comprising conventional solder material (for example, see 18 in Fig. 2; col. 5, line 55).
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the TMIs being electrically coupled to the interposer with solder bumps, so that the bonding and the reliability can be improved in Jang’s EP.
Allowable Subject Matter
9.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming claim objection and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejection set forth above.
	Claims 15-22 are allowed.
Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “a mold layer over the package substrate; through-mold interconnects through the mold layer; and a trench into the mold layer, wherein the trench extends at least partially into the mold layer” and “the trench extends from the fiducial to one of the through-mold interconnects” in an electronics package having a fiducial on a substrate.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811